ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to R. l:20-3(g) and R. 1:20-11, recommending that WILLIAM C. GASPER, JR., of WHITING be immediately temporarily suspended from the practice of law;
And the Court having ordered respondent to show cause why he should not be temporarily suspended from practice;
And prior to the return date of the Order to Show Cause, respondent through counsel having consented to his immediate temporary suspension from practice;
And good cause appearing;
It is ORDERED that WILLIAM C. GASPER, JR., is temporarily suspended from the practice of law pending the conclusion of the ethics proceedings against him, and until further Order of this Court, effective immediately; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WILLIAM C. GAS-PER, JR., pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that WILLIAM C. GASPER, JR., be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the Order to Show Cause filed in this matter on March 8, 2000, is discharged.